Sognier, Chief Judge.
Tajudeen K. Popoola was charged with failure to yield, driving with a suspended license, and driving without proof of insurance after an automobile accident. He pleaded guilty to the first two charges and a nolle prosequi was entered on the latter charge. He filed a notice of *325appeal, and enumerated as error the trial court’s conclusions that appellant was driving with a suspended license and without insurance.
Decided January 10, 1991.
Robert L. Twitty & Associates, Robert L. Twitty, for appellant.
Keith C. Martin, Solicitor, Jackie N. Stanton, Assistant Solicitor, for appellee.
A defendant may appeal from the entry of a judgment on a plea of guilty only if the question on appeal is one that may be resolved by facts appearing in the record. E.g., Smith v. State, 253 Ga. 169 (316 SE2d 757) (1984). Here, there is no challenge to the voluntariness of appellant’s plea, compare Lewis v. State, 191 Ga. App. 509 (382 SE2d 207) (1989), the trial court did not make the finding of fact alleged as error because appellant pleaded guilty instead, and there is no transcript of the hearing below from which any appealable error may be discerned. As a result, we cannot consider appellant’s enumeration of error concerning his plea of guilty to the charge of driving with a suspended license. Similarly, the court made no factual finding concerning the charge of driving without insurance, as that charge was nol prossed. Appellant makes no challenge to the entry of the nolle prosequi, compare McIntyre v. State, 189 Ga. App. 764-765 (1) (377 SE2d 532) (1989), and we note that he cannot present a valid challenge here, as entry of a nolle prosequi may be made without the defendant’s consent prior to the attachment of jeopardy. Id. at 765 (2). Accordingly, this appeal presents nothing for our review.

Appeal dismissed.


McMurray, P. J., and Carley, J., concur.